Citation Nr: 0025980	
Decision Date: 09/28/00    Archive Date: 10/04/00

DOCKET NO.  98-06 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to assignment of a disability evaluation higher 
than 50 percent for post-traumatic stress disorder (PTSD), 
from August 20, 1996 to May 12, 1998, and to the assignment 
of a rating in excess of 30 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to April 
1968.
This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from January 1997 rating decision by the 
Louisville, Kentucky, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which established service 
connection for PTSD and assigned a 10 percent evaluation, 
effective from August 20, 1996.  During this appeal, an RO 
decision in February 2000 increased the original rating for 
the veteran's PTSD to 50 percent, effective from August 20, 
1996, and to a 30 percent evaluation, effective from May 13, 
1998.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  Prior to May 13, 1998, the veteran's PTSD was shown to be 
productive of no more than considerable social and industrial 
impairment, or no more than occupational and social 
impairment with reduced reliability and productivity.

3.  Since May 13, 1998, the veteran's PTSD has not been 
productive of more than definite social and industrial 
impairment, or more than occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.


CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 50 
percent for PTSD, from August 20, 1996 to May 12, 1998, and 
to a rating in excess of 30 percent thereafter, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1-4.14, 4.132, Diagnostic Code 9411 (1996); 38 C.F.R. 
§ 4.130, Code 9411 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection for PTSD, and, as such, his claim for assignment 
of a higher evaluation is well-grounded.  38 U.S.C.A. § 
5107(a); Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  The 
Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issue has been obtained.  No additional 
action is necessary to meet the duty to assist the veteran.  
38 U.S.C.A. § 5107(a).  Moreover, since the present appeal 
arises from an initial rating decision which established 
service connection and assigned the initial disability 
evaluation, it is not the present level of disability which 
is of primary importance, but rather the entire period is to 
be considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  Fenderson 
v. West, 12 Vet. App. 119 (1999).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

May to August 1996 VA treatment records indicate that the 
veteran reported anxiety, pounding heart, generalized 
nervousness and an inability to control his anger.  The 
veteran's mood was stable but flat, social support was 
stable, and it was noted that he was employed.  The 
impression was generalized anxiety disorder versus explosive 
personality disorder.  His symptoms in June 1996 included: 
recurring nightmares and flashbacks associated with his 
combat experience; poor sleep; depressed mood; intrusive 
thoughts; anger; poor concentration; hypervigilance; 
increased startle response; avoidance of 
thoughts/conversations; avoidance of others; 
numbing/detachment; and restricted affect.  He gave a history 
of suicidal ideations, with one previous plan but no prior 
attempts; he indicated that he had occasional suicidal 
ideations without any plan or intention.  He reported no 
homicidal ideations and his goals for seeking treatment were 
to improve his relationship with his family, communicate more 
effectively, learn to better control his anger, and to regain 
some stability in his life.  Axis I diagnosis was PTSD with 
depressive features.  The veteran's global assessment of 
functioning (GAF) score was assessed as 65.  

In an October 1996 VA examination the veteran reported 
headaches and nervousness as well as high blood pressure.  He 
took medication for his nervousness.  The veteran was easily 
upset and irritable with abrupt changes in his mood pattern.  
The examination showed the veteran to be clean and casually 
dressed.  It was noted that the veteran was nervous in terms 
of presentation and kept wringing his hands from the time he 
was seated in the room.  He was very cooperative in 
responding to questions.  His verbalization was devoid of any 
psychotic indicators.  His mood patterns indicated rapid 
abrupt fluctuant mood changes where he could be easily upset 
and angry.  He described his relationships with significant 
others as something that was disrupted because of his mood 
problems.  The veteran had periods of having thoughts of not 
wanting to live, especially in the past, but no current 
suicidal ideations and no homicidal thoughts were noted.  His 
memory appeared intact, and he had no difficulty in relating 
to events except for the emotional tone of his voice when he 
talked about his military experiences.  He talked about being 
startled and jumpy when there was sudden noise that he heard, 
as well as having a disrupted sleep pattern, pacing the 
floor, and being unable to maintain close relationships with 
others that he practically was withdrawing from people but 
was motivated for treatment.  The veteran was not working at 
the time of the examination and did odd jobs up until May 
1996.  The veteran looked uncertain of his future and was 
making attempts in terms of wanting to forget his past 
personal experience while in the military service, which 
could be triggered by events that he noticed in his 
surroundings or what he watched during the hours when he was 
awake.  He made mention in particular of his desire to go out 
and stay in the woods briefly or for some prolonged periods 
before he came back home when he settled down.  After 
returning to the United States the veteran indicated that he 
and his family moved approximately 30 times and did not want 
to be close to others but wanted to work this out in terms of 
him desiring to be able to communicate more with people as 
well as being able to control his anger as his aim in terms 
of participating in the program and he wanted to forget about 
Vietnam.  The veteran was assessed a GAF score of 50 (present 
and for the past year).

VA outpatient treatment records dated October 1996 to April 
1998 show the veteran reporting inability to control anger.  
He also reported anxiousness, irritability, and sleep 
disturbance.  In February 1997 the veteran reported progress 
on his anger management.  The assessment was PTSD, delayed 
onset, chronic, mild, improved; dysthymia, mild.

In a May 1998 VA examination the veteran reported, 
irritability, interrupted sleep pattern, having startled 
presentation coming and going and having difficulty 
tolerating loud noises.  He indicated that he needed to take 
medication to calm down and prevent him from being shaky in 
front of people or while working.  He described intrusive 
thoughts about what he witnessed or participated in during 
his military years in Vietnam.  He managed to work in factory 
type of work for over a year, but noticed a problem with 
relationships with people as well as his wife.  He also 
indicated that he worked in soil testing in different jobs 
for 23 to 24 years.  The veteran denied hallucinations that 
he would talk about in a clear-cut manner, but he talked 
about vague voices that he heard seemingly from voices that 
he heard when he was in Vietnam that he related to his 
closeness with fellow soldiers who died beside him being 
spared from major injury himself.  He denied suicidal 
thoughts or attempts and was not using any alcohol or drugs.  
His appearance was clean and acceptable and his speech was 
slow with deliberate but accurate responses.  The veteran was 
assessed a GAF score of 65.  

Effective November 7, 1996, substantive changes were made to 
the schedular criteria for evaluating psychiatric disorders.  
See 38 C.F.R. §§ 4.125-4.132 (1996); see also 61 Fed. Reg. 
52695-52702 (1996).  Where the law or regulations governing a 
claim change while the claim is pending, the version most 
favorable to the claimant will apply, absent congressional 
intent to the contrary.  See Karnes v. Derwinski, 1 Vet. App. 
308, 312-313 (1991).  However, these regulations cannot be 
applied prior to their effective date, see VAOGCPREC 3-2000.

Prior to November 7, 1996, psychiatric disabilities were 
evaluated under 38 C.F.R. § 4.132, Diagnostic Code 9411.  
Under that criteria a 30 percent rating was warranted when 
there was definite impairment in the ability to establish and 
maintain effective and wholesome relationships with people, 
and the psychoneurotic symptoms resulted in such reductions 
in initiative, flexibility, efficiency, and reliability 
levels as to produce definite industrial impairment.  

In Hood v. Brown, 4 Vet. App. 301 (1993), the United States 
Court of Veterans Appeals (Court) stated that the term 
"definite" in 38 C.F.R. § 4.132 was "qualitative" in 
character, whereas the other terms were "quantitative" in 
character, and invited the Board to "construe" the term 
"definite" in a manner that would quantify the degree of 
impairment for purposes of meeting the statutory requirement 
that the Board articulate "reasons or bases" for its decision 
38 U.S.C.A. § 7104(D)(1)(West 1991).  In a precedent opinion, 
dated November 9, 1993, the General Counsel of the VA 
concluded that "definite" is to be construed as "distinct, 
unambiguous, and moderately large in degree."  It represents 
a degree of social and industrial inadaptability that is 
"more than moderate but less than rather large." VAOGCPREC 9-
93 (Nov. 9, 1993).  The Board is bound by this interpretation 
of the term "definite."  38 U.S.C. § 7104(c).

A 50 percent evaluation is warranted for PTSD when the 
veteran's ability to establish or maintain effective or 
favorable relationships with people is considerably impaired.  
By reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.  To warrant a 70 
percent evaluation, there must be a severe impairment of the 
veteran's ability to establish and maintain effective or 
favorable relationships with people.  The psychoneurotic 
symptoms must be of such a degree and persistence that the 
veteran's ability to obtain or retain employment is severely 
impaired.  A 100 percent evaluation may be assigned when the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; or there must be totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought; or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or the 
veteran must be demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Code 9411; also see Johnson 
v. Brown, 7 Vet. App. 95, 99 (1994).

Under the revised criteria of 38 C.F.R. § 4.130, Diagnostic 
Code 9411, a 30 percent evaluation is warranted for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
evaluation is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is warranted for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 100 percent evaluation is warranted for 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

A review of the evidence dated prior to May 13, 1998, under 
either the old or new criteria, shows that the veteran's PTSD 
does not "more nearly approximate" the criteria required for 
a 70 percent evaluation.  See 38 C.F.R. § 4.7.  Although the 
veteran exhibited considerable impairment in his ability to 
establish or maintain effective or favorable relationships 
with people, the preponderance of the evidence is against a 
finding of severe impairment or occupational and social 
impairment, with deficiencies in most areas.  VA outpatient 
treatment reports from May to August 1996 showed that his 
social support was stable, and his goal for seeking treatment 
was to improve his relationship with his family.  The veteran 
had been working until approximately May 1996.  In an October 
1996 VA examination the veteran described his relationships 
with significant others as something that was disrupted 
because of his mood problems.  He talked about being startled 
and jumpy when there was sudden noise that he heard, as well 
as having a disrupted sleep pattern, pacing the floor, and 
being unable to maintain close relationships with others that 
he practically was withdrawing from people, but was motivated 
for treatment.  VA outpatient treatment records dated October 
1996 to April 1998 showed improvement.  In February 1997 the 
veteran reported progress on his anger management.  The 
assessment was PTSD, delayed onset, chronic, mild, improved; 
dysthymia, mild.  

The Board notes that prior to May 1998 the veteran had been 
assessed GAF scores of 50 and 65.  The GAF is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS 32 (4th ed. 1994) (hereinafter DSM-IV).  A score of 
61-70 indicates "some mild symptoms (e.g., depressed mood and 
mild insomnia) OR some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships."  A score of 50 
is defined as "serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  The 
preponderance of the medical evidence shows that veteran's 
GAF scores (65 and 50) approximate moderate rather than 
severe social and industrial impairment, and the veteran does 
not have most of the symptoms consistent with a 70 percent 
rating under the new criteria. 

The veteran's representative argues that the GAF score of 65 
recorded upon a June  1996 VA psychiatric examination was not 
consistent with the veteran's symptoms reported at that time.  
However, aside from the fact that a 50 percent rating 
contemplates considerable disability, the GAF score was 
recorded by the psychiatrist who examined the veteran at that 
time, to include obtaining a history of symptoms.  Moreover, 
VA outpatient treatment records dated from May to August 1996 
showed that, while a number of PTSD symptoms were noted, it 
was also reported that the veteran was employed and had a 
stable mood and stable social support.  It was also indicated 
that he did not have any current suicidal ideations.  A 
February 1997 outpatient assessment was that the veteran's 
PTSD was productive of mild disability.  Thus, the evidence 
as a whole, relating to the period from August 1996 to May 
12, 1998, does not show more than considerable social and 
industrial impairment, or more than occupational and social 
impairment with reduced reliability and productivity.

The veteran's evaluation for PTSD was assessed as 30 percent 
disabling, effective May 13, 1998, based on a VA psychiatric 
examination on that date.  After reviewing the record, it is 
the Board's judgment that the veteran's PTSD is not 
manifested by more than definite or moderate social and 
industrial impairment or more than occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform tasks and, 
therefore, a rating in excess of 30 percent is not warranted 
under either the old or new rating criteria.  

A review of the medical evidence under either the old or new 
criteria yields no evidence that the veteran's PTSD "more 
nearly approximates" the criteria required for a 50 percent 
evaluation.  See 38 C.F.R. § 4.7.  Although the veteran 
exhibits "definite" occupational and social impairment, there 
is no indication that the veteran's ability to establish or 
maintain effective or favorable relationships with people was 
considerably impaired.  The disability picture that has been 
presented, including the GAF score of 65, is not consistent 
with more than definite or moderately large social and 
industrial impairment, within the meaning of the former 
rating criteria.  There was also no evidence of reduced 
reliability and productivity due to symptoms such as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long term memory; impaired judgment; impaired 
abstract thinking.  Therefore, a rating in excess of 30 
percent for PTSD, from May 13, 1998, is denied. 

The Board has considered the fact that the veteran is in 
receipt of Social Security benefits, apparently based on 
psychiatric disability.  Although Social Security 
administration records are not controlling for VA 
determinations, such are potentially probative of the 
severity of the veteran's disability.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 
Vet. App. 413, 417 (1991).  However, in this case the RO's 
attempt to obtain these records was unsuccessful.  What is of 
record are reports of several VA psychiatric examinations and 
relevant outpatient clinic records dated during the periods 
of time in question.  The psychiatric evaluations included 
thorough histories and mental status examinations.  There is 
also three GAF scores of record (65, 50, 65) based on these 
evaluations as well as an assessment of mild psychiatric 
impairment recorded in February 1997.        

As the preponderance of the evidence is against the veteran's 
claim for an evaluation higher than 50 percent prior to May 
13, 1998, and higher than 30 percent as of May 13, 1998, the 
benefit of the doubt doctrine is not applicable, and the 
assignment of higher evaluations must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The evidence of record does not present such "an exceptional 
or unusual disability picture as to render impractical the 
application of the regular schedule standards." 38 C.F.R. § 
3.321(b)(1).  The veteran has not shown that his PTSD has 
resulted in marked interference with his employment or 
necessitated frequent periods of hospitalization.  Under 
these circumstances, the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.


ORDER

Entitlement to an assignment of a disability evaluation 
higher than 50 percent for PTSD, from August 20, 1996 to May 
12, 1998, and to a rating in excess of 30 percent thereafter, 
is denied.



		
	R. F. WILLIAMS
Veterans Law Judge
	 Board of Veterans' Appeals

 
- 11 -


- 1 -


